Title: From Thomas Jefferson to John Walker, 3 September 1769
From: Jefferson, Thomas
To: Walker, John


                    
                        
                            Galfridi-Filius Ambulatori S.
                            Sep. 3. 1769.
                        
                        Ero apud Society spring on Tuesday per quatuor. Fortasse et I. Lepus-æmula veniet. Apis ibi et tu quoque. Ferto sequelam tuam Septentrionalem. Ferto etiam, ut ante tibi præcepi, tabulam scaccariam. Oculus feram viros. Si possemus gignere tabulam pro hac vice expressè factam, lignum apis puteus. Sed de hoc postea confabulemur. Suntne bubulæ terræ patris tui in Augusta salvæ? Id est nonne sint lapsabiles pro defectu cultûs vel quitrentorum? Non dubito quin salvæ suit, tamen vide dum potes. Verbum sat sapienti. Magna clades mox erit iis qui aliter sunt. Vale.
                        
                            P.S. Celeberrimus ille Ferguson, qui scripsit de astronomia, venturus est, ut fertur, ad Coll. Gul. et Mar. successor dignus dignissimi Parvi!
                        
                    
                    
                        TRANSLATION
                        Jeffery’s-Son to Walker, GreetingsSep. 3. 1769.
                        I shall be at Society spring on Tuesday at four. Perhaps J[ohn] Har(e)-vie will also come. And bee you there too. Bring your northern following [friend?]. Bring also, as I asked you before, a chess board. Eye shall bring the men. If we could get a board made expressly for this use it wood bee well. But we will speak of that later. Are your father’s grazing lands in Augusta safe? That is, may they not be subject to lapse through lack of cultivation or quitrents? I have no doubt but that they are safe, but see to it while you can. A word to the wise. A great loss will soon come to those who are otherwise. Good-bye.
                        
                            P.S. That most famous Ferguson, who wrote on astronomy, will come, it is said, to the College of William and Mary, an excellent successor to the most excellent Small!
                        
                    
                